Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2022

                                     No. 04-21-00308-CV

                  IN RE Steve SWARTZMAN, Andy North, and Lucy Doan

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-19151
                            Honorable Larry Noll, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

        On January 10, 2022, Real Party in Interest Daniel Alarik filed a motion to dismiss this
original proceeding based on mootness.
        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Relators and Respondent may file in this
court a response to the motion to dismiss within ten days of the date of this order.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court